--------------------------------------------------------------------------------

TERM PROMISSORY NOTE
 
 
U.S. $30,000,000
 as of February 25, 2013
 
 


 
FOR VALUE RECEIVED, NURSE ON CALL, INC., a Delaware corporation, NURSE-ON-CALL
OF SOUTH FLORIDA, INC., a Florida corporation, “NURSE-ON-CALL” HOME CARE, INC.,
a Florida corporation, NURSE-ON-CALL OF BROWARD, INC., a Florida corporation,
UNITY HOME HEALTH SERVICES, INC. a Florida corporation, and NURSE ON CALL OF
TEXAS, INC., a Delaware corporation, all having an address of 1926 10th Ave N,
Ste. 400, Lake Worth, Florida 33461, (individually or collectively as the
context requires, hereinafter referred to as “Maker”), promise to pay to KEYBANK
NATIONAL ASSOCIATION (hereinafter referred to as “Payee,” Payee and any and all
other holders of this Note being hereinafter collectively referred to as
“Holder”), at the Agent’s Office (as defined in the Credit Agreement) or such
other place as Payee may designate in writing, the lesser of the principal sum
of THIRTY MILLION AND NO/100 DOLLARS (U.S. $30,000,000.00), or so much thereof
as may be advanced pursuant to the Credit Agreement (defined herein), together
with interest as provided in this note (this “Note”).  All capitalized terms in
this Note not otherwise defined herein shall be defined as set forth in the
Credit Agreement (defined hereinafter).  The terms of interest and repayment are
as follows:
 
1.  
Interest.  From and after the date hereof (until maturity, adjustment or default
as hereinafter provided), interest shall accrue on the principal amount of this
Note which is outstanding from time to time at the rate or rates provided in
that certain Term Credit Agreement dated of even date, among Maker, Payee,
certain other borrowers party thereto from time to time, KeyBank National
Association as Agent thereunder, the other lenders party thereto, and Home
Health Care Holdings, LLC, Emericare NOC LLC, Emeritus Properties III, LLC and
Emeritus Corporation, as Guarantors thereunder (as hereafter amended, modified,
restated, renewed or extended and in effect from time to time, hereinafter
referred to as the “Credit Agreement”).  Interest shall be computed as set forth
in the Credit Agreement.  Accrued but unpaid interest only shall be due and
payable as set forth in the Credit Agreement, with a final payment on the
Maturity Date.

 
2.  
Principal.  Principal shall be payable from time to time in the amounts and at
the times provided in the Credit Agreement, with the entire outstanding
principal balance hereunder becoming due and payable in full on the Maturity
Date.

 
Notwithstanding any provisions in this Note, or in any instrument securing this
Note, the total liability for payments legally regarded as interest shall not
exceed the maximum limits imposed by applicable law, and any payment in excess
of the amount allowed thereby shall, as of the date of such payment,
automatically be deemed to have been applied to the payment of the principal
evidenced hereby, or, if the principal has been fully repaid, shall be repaid to
Maker upon demand.  Any notation or record of Holder with respect to such
required application which is inconsistent with the provisions of this paragraph
shall be disregarded for all purposes and shall not be binding upon either Maker
or Holder.
 

 
 

--------------------------------------------------------------------------------

 

All sums payable under this Note shall be paid not later than 2:00 p.m.
(Cleveland time) on the day when due in immediately available funds in lawful
money of the United States of America.  Whenever any payment to be made under
this Note shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of payment of interest.
 
 
All payments under this Note shall be made to Holder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or any taxing or other authority therein as
and to the extent provided for in the Credit Agreement.
 
 
At the option of Holder, upon the occurrence and during the continuance of an
Event of Default and subject to the provisions of the Credit Agreement, the
entire principal amount outstanding under this Note, together with all accrued
interest thereon and all other sums due under this Note, may be declared to be
immediately due and payable in full, whereupon they shall become immediately due
and payable in full, without further notice or demand.  Failure to exercise such
option shall not constitute a waiver of the right to exercise such option if an
Event of Default has occurred and is continuing.  Upon the occurrence of an
Event of Default, Maker shall pay Holder all reasonable expenses and costs of
collection, including, but not limited to, court costs and reasonable attorney’s
fees and disbursements as and to the extent provided for in the Credit
Agreement.  Time is of the essence of this Note.
 
 
To the extent permitted by applicable law and to the extent provided in the
Credit Agreement, any amount of principal of this Note which is not paid when
due after the passage of any cure period (whether at stated maturity,
acceleration or otherwise) and any amount of interest under this Note which is
not paid when due after the passage of any cure period, shall bear interest,
from the date on which such overdue amount shall have become due and payable by
Maker until payment in full (whether before or after judgment), payable on
demand, at the Default Rate.
 
 
In addition, and without limiting the right of Holder to accelerate the Maturity
Date, if any payment under this Note, except upon maturity or acceleration, is
not received by Holder within ten (10) days of the date such payment is due,
without notice or demand, Maker shall pay to Holder a late charge as provided in
the Credit Agreement.
 
 
Maker may prepay the outstanding principal amount of this Note, or a portion
thereof, only in accordance with the terms of the Credit Agreement.  Amounts
prepaid or repaid may not be reborrowed.
 
 
The obligations of the Maker under this Note and the Credit Agreement are
secured by the Collateral.  From time to time, without affecting the obligation
of Maker or any sureties, borrowers, endorsers, accommodation parties or other
persons liable or to become liable on this Note to pay the outstanding principal
balance of this Note and observe the covenants of Maker contained herein,
without giving notice to or obtaining the consent of Maker or any such sureties,
borrowers, endorsers, accommodation parties or other persons, and without
liability on the part of Holder, Holder may, at the option of Holder and in
accordance with the terms of the Credit
 

 
 

--------------------------------------------------------------------------------

 

Agreement, grant extensions or postponements of the time for payment of the
outstanding principal balance, interest or any part thereof, release anyone
liable on any of said outstanding principal balance, accept a renewal of this
Note, release or accept a substitution of all or any Collateral, join in any
extension or subordination agreement, agree in writing with Maker to modify the
rate of interest or terms and time of payment of outstanding principal balance
or period of amortization, if any, of this Note, or change the amount of the
monthly installments, if any, payable hereunder, or grant any other indulgence
or forbearance whatsoever.  No one or more of such actions shall constitute a
novation.
 
 
Maker and all sureties, borrowers, endorsers and accommodation parties hereof
and all other persons liable or to become liable on this Note hereby waive
presentment, notice of dishonor, protest and notice of protest and any and all
lack of diligence or delays in collection or enforcement of this Note. This Note
shall be the joint and several obligation of Maker and all sureties, borrowers,
endorsers, accommodation parties and all other persons liable or to become
liable on this Note, and shall be binding upon them and their heirs, legal
representatives, successors and assigns.
 
 
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Note shall be given in the manner provided in the Credit
Agreement.
 
 
This Note is issued pursuant to, is entitled to the benefits of, is a “Note” as
defined in, and is subject to the provisions of the Credit Agreement.  In the
event of any conflict between the terms of this Note and the Credit Agreement,
the terms of the Credit Agreement shall control.
 
 
This Note may be transferred pursuant to and in accordance with the registration
and other provisions of the Credit Agreement.
 
 
This Note and the obligations of Maker hereunder shall be governed by and
interpreted and determined in accordance with the laws of the State of Ohio
(excluding the laws applicable to conflicts or choice of law).
 
 
MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL
JURISDICTION IN THE STATE OF OHIO OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS
UNDER THE LAWS OF ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, (II) TO
OBJECT TO JURISDICTION WITHIN THE STATE OF OHIO OR VENUE IN ANY PARTICULAR FORUM
WITHIN THE STATE OF OHIO, AND (III) TO THE RIGHT, IF ANY, TO CLAIM OR RECOVER
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN ACTUAL DAMAGES.  MAKER AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE
OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO MAKER AT THE ADDRESS SET FORTH ABOVE, AND SERVICE
SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL BE SO
MAILED.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT HOLDER FROM BRINGING
ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY
 

 
 

--------------------------------------------------------------------------------

 

RIGHTS AGAINST ANY SECURITY AND AGAINST MAKER, AND AGAINST ANY PROPERTY OF
MAKER, IN ANY OTHER STATE.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING
SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT
CONTAINED HEREIN THAT THE LAWS OF THE STATE OF OHIO SHALL GOVERN THE RIGHTS AND
OBLIGATIONS OF MAKER AND HOLDER HEREUNDER OR THE SUBMISSION HEREIN MADE BY MAKER
TO PERSONAL JURISDICTION WITHIN THE STATE OF OHIO.
 
 
This Note may not be amended, modified, or changed, nor shall any waiver of any
provision hereof be effective, except only by an instrument in writing signed by
the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought.
 
Whenever used herein, the words “Maker,” “Payee” and “Holder” shall be deemed to
include their respective heirs, legal representatives, successors and assigns.
 
 


 
[EXECUTION ON FOLLOWING PAGE]


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered as
of the date first above written.
 


 
MAKER:



 
NURSE ON CALL, INC., NURSE-ON-CALL OF SOUTH FLORIDA, INC., “NURSE-ON-CALL” HOME
CARE, INC., NURSE-ON-CALL OF BROWARD, INC., UNITY HOME HEALTH SERVICES, INC. and
NURSE ON CALL OF TEXAS, INC.





By:           /s/ Dale
Clift                                                                
Name: Dale Clift
 
Title: President and Chief Executive Officer



 


 

 
 

--------------------------------------------------------------------------------

 
